DETAILED ACTION
	This Office action is in responds to Applicant’s amendment filed on 7/15/2021. Claims 1-20 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites, “wherein the interface partially displays the map interface before the first computing device receives the request to locate the tracking device from the user; and wherein the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yan (US 20110234399 A1).

Consider claims 1, 15, and 18 Yan discloses a method and a system comprising: one or more processors (see Fig. 8); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions 
partially displaying, by a first computing device of a plurality of computing devices, an interface identifying a location associated with a tracking device, the tracking device being associated with the first computing device (see Fig. 720 which displays an address where lost home keys where located);
receiving, by the first computing device from a user of the first computing device, a request to locate the tracking device associated with the first computing device (the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
sending, by the first computing device to a tracking system server in response to receiving the request to locate the tracking device from the user of the first computing device, a request for a location of the tracking device (the local sensor manager 107 and/or the local sensor management platform 109 enables the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
receiving, by the first computing device from the tracking system server, a location of the tracking device, the location of the tracking device being a location associated with the tracking device determined by a second computing device of the plurality of computing devices and provided by the second computing device in response to the second computing device receiving a signal from the tracking device (Under the lost profile, the item 701 is now detectable by other UEs 101 that might be nearby the device. In this example, the message 723 alerts the user that the item 701 
fully displaying the interface identifying the location associated with the tracking device (see Fig. 7D which displays a map to navigate to the address where the lost home keys where located); and
displaying, by the first computing device, the received location of the tracking device on the interface (the local sensor manager 107 displays an option 725 to navigate to the location at which at least one of the devices detected item 1, see Fig. 7C and paragraph 65).

Consider claims 2, 16, and 19, and as applied to claims 1, 15, and 18 respectively above, Yan discloses wherein at least one of the first computing device or the second computing device is a mobile device; or wherein the system or the first computing device is a mobile device (the UE 101 is any type of mobile terminal, see Fig. 1 and paragraph 28).

Consider claim 4, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device is a communication signal (the local sensor 103 includes an antenna 207 for transmitting and receiving radio signals… the radio signal is signaled according to the Bluetooth standard, paragraph 33).

Consider claim 5, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device indicates that the tracking device is in proximity to the 

	Consider claim 6, and as applied to claim 1 above, Yan discloses wherein the first computing device communicates with the tracking system server via a first communication method and communicates with the tracking device via a second communication method (the system 100 links the UEs 101a-101n and the local sensor 103 over a combination of the longer range cellular network and data network (e.g., the Internet) of the communication network 105 and the local connections between one or more of the UEs 101a-101n (e.g., via the local sensor manager 107) and the local sensor 103, see Fig. 1 and paragraph 29).

Consider claim 7, and as applied to claim1 above, Yan discloses wherein fully displaying the interface identifying the location associated with the tracking device occurs responsive to receiving the request to locate the tracking device (the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60)See Fig. 7A).

Consider claim 8, and as applied to claim 1 above, Yan discloses wherein the interface identifying the tracking device associated with the first computing device comprises an interactive element (see 715 in Fig. 7B); and wherein the request to locate the tracking device is received from the user through interaction with the interactive element of the interface (Based on the alert, an option 715 to "Check Sensor Location" 

Consider claim 9, and as applied to claim 8 above, Yan discloses wherein the interface comprises a map interface comprising a location of the first computing device and a location associated with the tracking device (based on the received location information, the local sensor manager 107 initiates generation of navigation or mapping instructions to direct the user to the location or approximate location of the local sensor 103 as determined by the other UEs 101. In one embodiment, the navigation or mapping instructions are generated using a standalone navigation service (e.g., Nokia's Ovi Maps) based on destination information provided by the local sensor manager 107, paragraph 54).

Consider claim 11, and as applied to claim 7 above, Yan discloses wherein the interface indicates that the first computing device is not communicatively coupled to the tracking device (the user interface 710 includes an alert 713 to inform the user that the local sensor associated with the home keys (and, therefore, most likely the home keys as well) has been outside the range of the local sensor manager for 20 mins, see Fig. 7B and paragraph 64).

Consider claim 12, and as applied to claim 7 above, Yan discloses wherein the interface further identifies an object to which the tracking device is coupled or in which 

Consider claim 13, and as applied to claim 1 above Yan discloses wherein each computing device in the plurality of computing devices is executing an application associated with the tracking system server, the application configured to, when the computing device receives a signal from the tracking device, determine a location associated with the tracking device and provide the location associated with the tracking device and an identity of the tracking device to the tracking system server without notifying a user of the computing device (More specifically, under the detectable profile of the local sensor 103, the other non-paired UEs 101b-101n become, for instance, remote detectors for the paired UE 101a and/or the local sensor management platform 109 without providing any of the tracking information in a user interface that is visible to users of the non-paired UEs 101b-101n. In this way, the system 100 advantageously guards against the possibility that the other UEs 101b-101n that are near the local sensor 103 can detect and retrieve the local sensor 103 and its associated item before the paired UE 101a can or without permission of the UE 101a, paragraph 25).

Consider claim 14, and as applied to claim1 above, Yan discloses wherein the location associated with the tracking device determined by the second computing device is a location of the second computing device at a time that the second computing device receives the signal from the tracking device (the term "remotely locate" refers to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Mendelson (US 20140213176 A1).
Consider claims 3, 17, and 20, and as applied to claims 1, 15, and 18 respectively above, Yan discloses wherein the tracking device comprises a transmitter and circuitry for executing instructions (the local sensor 103 includes an antenna 207 for transmitting and receiving radio signals (e.g., short-range radio frequencies; the radio signal is signaled according to the Bluetooth standard, paragraph 37; an active local sensor 103 includes a logic control unit 201 to control the functions of the transmitter paragraph 35), but is silent regarding broadcasting a beacon signal.
In the same field of endeavor Mendelson discloses broadcasting an beacon signal (The beacon are in broadcasting mode when only the ID are broadcast allowing the ID to be transmit without having to be connect, paragraph 100).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mendelson with the teachings of Yam in order to conserve battery power.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been considered but are moot because in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,357,348, over claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, over claims 1 and 3 of U.S. Patent No. 9,615,210, over claim 1 of U.S. Patent No. 9,961,488, and over claims 1 and 5 of U.S. Patent No.: U.S. 10,271,171, in view of Yan.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 generic to all that is recited in claims 1 and 3 of U.S. Patent No. 9,357,348, claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, claims 1 and 3 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claims 1 and 5 of U.S. Patent No. U.S. 10,271,171. That is claims 1 and 3 of U.S. Patent No. 9,357,348, claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, claims 1 and 3 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claims 1 and 5 of U.S. Patent No. U.S. 10,271,171 fall entirely within the scope of claim 1, or in other words, claim 1 is anticipated by claims 1 and 3 of U.S. Patent No. 9,357,348, by claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, by claims 1 and 3 of U.S. Patent No. 
In the same field of endeavor, Yan discloses partially displaying, by a first computing device of a plurality of computing devices, an interface identifying a location associated with a tracking device, the tracking device being associated with the first computing device (see Fig. 720 which displays an address where lost home keys where located); and fully displaying the interface identifying the location associated with the tracking device (see Fig. 7D which displays a map to navigate to the address where the lost home keys where located). One of ordinary skill in the art would have found obvious, before the effective filing date of the claimed invention, to combine the teaching of Yan with the teachings of U.S. Patent No. 9,357,348, U.S. Patent No. 9,699,612, U.S. Patent No. 9,615,210, U.S. Patent No. 9,961,488, or U.S. Patent No. U.S. 10,271,171 to overcome some of the limitations and burden associated with traditional tracking and locating services.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642